Name: Commission Implementing Regulation (EU) NoÃ 1355/2011 of 20Ã December 2011 amending Council Regulation (EC) NoÃ 329/2007 concerning restrictive measures against the Democratic PeopleÃ¢ s Republic of Korea
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs
 Date Published: nan

 21.12.2011 EN Official Journal of the European Union L 338/39 COMMISSION IMPLEMENTING REGULATION (EU) No 1355/2011 of 20 December 2011 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic Peoples Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 (1), and in particular Article 13(1)(e) thereof, Whereas: (1) Annex V to Regulation (EC) No 329/2007 lists persons, entities and bodies who, having been designated by the Council, are covered by the freezing of funds and economic resources under that Regulation. (2) On 19 December 2011, the Council decided to amend the list of persons, entities and bodies to whom the freezing of funds and economic resources should apply. Annex V should therefore be updated. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately. HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 329/2007 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2011. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 88, 29.3.2007, p. 1. ANNEX ANNEX V List of persons, entities and bodies referred to in Article 6(2) A. Natural persons referred to in Article 6(2)(a): # Name (and possible aliases) Identifying information Reasons 1. CHANG Song-taek (alias JANG Song-Taek) Date of birth: 2.2.1946 or 6.2.1946 or 23.2.1946 (North Hamgyong province) Passport number (as of 2006): PS 736420617 Member of the National Defence Commission. Director of the Administrative Department of the Korean Workers' Party. 2. CHON Chi Bu Member of the General Bureau of Atomic Energy, former technical director of Yongbyon. 3. CHU Kyu-Chang (alias JU Kyu-Chang) Date of birth: between 1928 and 1933 First Deputy Director of the Defence Industry Department (ballistics programme), Korean Workers' Party, Member of the National Defence Commission. 4. HYON Chol-hae Year of birth: 1934 (Manchuria, China) Deputy Director of the General Political Department of the People's Armed Forces (military adviser to Kim Jong-Il). 5. JON Pyong-ho Year of birth: 1926 Secretary of the Central Committee of the Korean Workers' Party, Head of the Central Committee's Military Supplies Industry Department controlling the Second Economic Committee of the Central Committee, member of the National Defence Commission. 6. Lieutenant General KIM Yong Chol (alias: Kim Yong-Chol; Kim Young-Chol; Kim Young-Cheol; Kim Young-Chul) Year of birth: 1946 (Pyongan-Pukto, North Korea) Commander of Reconnaissance General Bureau (RGB). 7. KIM Yong-chun (alias Young-chun) Date of birth: 4.3.1935 Passport number: 554410660 Deputy Chairman of the National Defence Commission, Minister for the People's Armed Forces, special adviser to Kim Jong-Il on nuclear strategy. 8. O Kuk-Ryol Year of birth: 1931 (Jilin Province, China) Deputy Chairman of the National Defence Commission, supervising the acquisition abroad of advanced technology for nuclear and ballistic programmes. 9. PAEK Se-bong Year of birth: 1946 Chairman of the Second Economic Committee (responsible for the ballistics programme) of the Central Committee of the Korean Workers' Party. Member of the National Defence Commission. 10. PAK Jae-gyong (alias Chae-Kyong) Year of birth: 1933 Passport number: 554410661 Deputy Director of the General Political Department of the People's Armed Forces and Deputy Director of the Logistics Bureau of the People's Armed Forces (military adviser to Kim Jong-II). 11. PAK To-Chun Date of birth: 9.3.1944 (Jagang, Rangrim) Member of the National Security Council. He is in charge of the arms industry and it is reported that he commands the office for nuclear energy. This institution is decisive for DPRKs nuclear and carrier program. 12. PYON Yong Rip (alias Yong-Nip) Date of birth: 20.9.1929 Passport number: 645310121 (issued on 13.09.2005) President of the Academy of Science, involved in WMD-related biological research. 13. RYOM Yong Director of the General Bureau of Atomic Energy (entity designated by the United Nations), in charge of international relations. 14. SO Sang-kuk Date of birth: between 1932 and 1938 Head of the Department of Nuclear Physics, Kim Il Sung University. B. Legal persons, entities and bodies referred to in Article 6(2)(a): Name (and possible aliases) Identifying information Reasons 1. Green Pine Associated Corporation (alias: Chongsong Yonhap; Chongsong Yonhap; Saengpil Associated Company; General Precious Metal Complex (GPM); Myong Dae Company; Twin Dragon Trading (TDT)) c/o Reconnaissance General Bureau Headquarters, Hyongjesan-Guyok, Pyongyang / Nungrado, Pyongyang Chongsong Yonhap has been identified for sanctions for exporting arms or related material from North Korea. Green Pine specializes in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence-related firms. Green Pine is responsible for approximately half of the arms and related materiel exported by North Korea and has taken over many of the activities of KOMID after its designation by the UNSC. 2. Hesong Trading Corporation Location: Pyongyang Controlled by Korea Mining Development Corporation (KOMID) (entity designated by the United Nations, 24.4.2009); primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Hesong Trading Corporation is involved in supplies with potential use in ballistic missile program. 3. Korea Complex Equipment Import Corporation Location: Rakwon-dong, Pothonggang District, Pyongyang Controlled by Korea Ryonbong General Corporation (entity designated by the United Nations, 24.4.2009); defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales. 4. Korea Heungjin Trading Company Location: Pyongyang Pyongyang-based entity used by the Korea Mining Development Trading Corporation (KOMID) for trading purposes (KOMID was designated by the United Nations, 24.4.2009). Korea Heungjin Trading Company is also suspected to have been involved in supplying missile-related goods to Irans Shahid Hemmat Industrial Group. 5. Korea International Chemical Joint Venture Company (alias Choson International Chemicals Joint Operation Company; Chosun International Chemicals Joint Operation Company; International Chemical Joint Venture Corporation) Location: Hamhung, South Hamgyong Province; Man gyongdae-kuyok, Pyongyang; Mangyungdae-gu, Pyongyang Controlled by Korea Ryonbong General Corporation (entity designated by the United Nations, 24.4.2009); defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales. 6. Korea Kwangsong Trading Corporation Location: Rakwon-dong, Pothonggang District, Pyongyang Controlled by Korea Ryonbong General Corporation (entity designated by the United Nations, 24.4.2009); defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales. 7. Korea Pugang mining and Machinery Corporation ltd Subsidiary of Korea Ryongbong General Corporation (entity designated by the United Nations, 24.4.2009); operates facilities for the production of aluminium powder, which can be used in missiles. 8. Korea Ryonha Machinery Joint Venture Corporation (alias: Chosun Yunha Machinery Joint Operation Company; Korea Ryenha Machinery J/V Corporation; Ryonha Machinery Joint Venture Corporation) Location: Central District, Pyongyang; Mangungdae-gu, Pyongyang; Mangyongdae District, Pyongyang Controlled by Korea Ryonbong General Corporation (entity designated by the United Nations, 24.4.2009); defence conglomerate specialising in acquisition for DPRK defence industries and support to that countrys military-related sales. The production sites of Korea Ryonha Machinery Joint Venture Corporation have been modernized lately and are partly intended for processing materials relevant to nuclear production. 9. Korea Taesong Trading Company Location: Pyongyang Pyongyang-based entity used by the Korea Mining Development Trading Corporation (KOMID) for trading purposes (KOMID was designated by the United Nations, 24.4.2009). Korea Taesong Trading Company has acted on behalf of KOMID in dealings with Syria. 10. Munitions Industry Department (alias: Military Supplies Industry Department) Location: Pyongyang Responsible for overseeing activities of North Koreas military industries, including the Second Economic Committee (SEC) and KOMID. This includes overseeing the development of North Koreas ballistic missile and nuclear programmes. Until recently, Munitions Industry Department was headed by Jon Pyong Ho; information suggests that former Munitions Industry Department (MID) first vice director Chu Kyu-chang (Ju Gyu-chang) is the current director of the MID, which is publicly referred to as the Machine Building Industry Department. Chu served as the overall supervisor for North Koreas missile development, including oversight of the April 5, 2009 Taepo Dong-2 (TD-2) missile launch and the failed July 2006 TD-2 launch. 11. Korean Ryengwang Trading Corporation Rakwon-dong, Pothonggang District, Pyongyang, North Korea Subsidiary of Korea Ryongbong General Corporation (entity designated by the United Nations, 24.4.2009). 12. Reconnaissance General Bureau (RGB) (alias: Chongchal Chongguk; RGB; KPA Unit 586) Location: Hyongjesan-Guyok, Pyongyang, North Korea; Nungrado, Pyongyang, North Korea The Reconnaissance General Bureau (RGB) is North Koreas premiere intelligence organization, created in early 2009 by the merger of existing intelligence organizations from the Korean Workers Party, the Operations Department and Office 35, and the Reconnaissance Bureau of the Korean Peoples Army. It falls under direct command of the Ministry of Defence and is primarily in charge of gathering military intelligence. RGB trades in conventional arms and controls the North Korean conventional arms firm Green Pine Associated Corporation (Green Pine). 13. Second Economic Committee and Second Academy of Natural Sciences The Second Economic Committee is involved in key aspects of North Koreas missile program. The Second Economic Committee is responsible for overseeing the production of North Koreas ballistic missiles. It also directs the activities of KOMID (KOMID was designated by the United Nations, 24.4.2009). It is a national-level organization responsible for research and development of North Koreas advanced weapons systems, including missiles and probably nuclear weapons. It uses a number of subordinate organizations to obtain technology, equipment, and information from overseas, including Korea Tangun Trading Corporation, for use in North Koreas missile and probably nuclear weapons programs. 14. Sobaeku United Corp. (alias Sobaeksu United Corp.) State-owned company, involved in research into, and the acquisition, of sensitive products and equipment. It possesses several deposits of natural graphite, which provide raw material for two processing facilities, which, inter alia, produce graphite blocks that can be used in missiles. 15. Tosong Technology Trading Corporation Location: Pyongyang Controlled by the Korea Mining Development Corporation (KOMID) (entity designated by the United Nations, 24.4.2009); primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 16. Yongbyon Nuclear Research Centre Research centre which has taken part in the production of military-grade plutonium. Centre maintained by the General Bureau of Atomic Energy (entity designated by the United Nations, 16.7.2009). C. Natural persons referred to in Article 6(2)(b): # Name (and possible aliases) Identifying information Reasons 1. JON Il-chun Date of birth: 24.8.1941 In February of 2010 KIM Tong-un was discharged from his office as director of Office 39, which is, among other things, in charge of purchasing goods out of the DPRK diplomatic representations bypassing sanctions. He was replaced by JON Il-chun. JON Il-chun is also said to be one of the leading figures in the State Development Bank. 2. KIM Tong-un Former director of Office 39 of the Central Committee of the Workers' Party, which is involved in proliferation financing. 3. KIM Tong-Myo'ng (alias: Kim Chin-so'k) Year of birth: 1964 Nationality: North Korean Kim Tong-Myo'ng acts on behalf of Tanchon Commercial Bank (entity designated by the United Nations, 24.4.2009). Kim Dong Myong has held various positions within Tanchon since at least 2002 and is currently Tanchon's president. He has also played a role in managing Amroggang's affairs (owned or controlled by Tanchon Commercial Bank) using the alias Kim Chin-so'k. D. Legal persons, entities or bodies referred to in Article 6(2)(b): # Name (and possible aliases) Identifying information Reasons 1. Amroggang Development Banking Corporation (alias: Amroggang Development Bank; Amnokkang Development Bank) Address: Tongan-dong, Pyongyang Entity owned or controlled by Tanchon Commercial Bank (entity designated by the United Nations, 24.4.2009). Established in 2006, Amroggang Development Banking Corporation is managed by officials of the Tanchon Commercial Bank, which plays a role in financing KOMIDs (entity designated by the United Nations, 24.4.2009) sales of ballistic missiles and has also been involved in ballistic missile transactions from KOMID to Irans Shahid Hemmat Industrial Group (SHIG). 2. Bank of East Land (alias: Dongbang Bank; Tongbang Unhaeng; Tongbang Bank) Address: PO Box 32, BEL Building, Jonseung-Dung, Moranbong District, Pyongyang North Korean financial institution that facilitates weapons-related transactions for, and other support to, designated arms manufacturer and exporter Green Pine Associated Corporation (Green Pine). Bank of East Land has actively worked with Green Pine to transfer funds in a manner that circumvents sanctions. In 2007 and 2008, Bank of East Land facilitated transactions involving Green Pine and designated Iranian financial institutions, including Bank Melli and Bank Sepah. Bank of East Land has also facilitated financial transactions for the benefit of North Koreas Reconnaissance General Bureaus (RGB) weapons program. 3. Korea Daesong Bank (alias: Choson Taesong Unhaeng; Taesong Bank) Address: Segori-dong, Gyongheung St., Potonggang District, Pyongyang Phone: 850 2 381 8221 Phone: 850 2 18111 ext. 8221 Fax: 850 2 381 4576 North Korean financial institution that is directly subordinated to Office 39 and is involved in facilitating North Koreas proliferation financing projects. 4. Korea Daesong General Trading Corporation (alias: Daesong Trading; Daesong Trading Company; Korea Daesong Trading Company; Korea Daesong Trading Corporation) Address: Pulgan Gori Dong 1, Potonggang District, Pyongyang Phone: 850 2 18111 ext. 8204/8208 Phone: 850 2 381 8208/4188 Fax: 850 2 381 4431/4432 Company that is subordinated to Office 39 and is used to facilitate foreign transactions on behalf of Office 39. Office 39s Director of Office, Kim Tong-un is listed in Annex V of Council Regulation (EU) No 329/2007. 5. Korea Kwangson Banking Corp. (KKBC) (alias: Korea Kwangson Banking Corp; KKBC) Address: Jungson-dong, Sungri Street, Central District, Pyongyang A subordinate acting on behalf of or at the direction of, owned or controlled by the Korea Ryonbong General Corporation (entity designated by the United Nations, 24.4.2009). Provides financial services in support of both Tanchon Commercial Bank (entity designated by the United Nations, 24.4.2009) and Korea Hyoksin Trading Corporation (entity designated by the United Nations, 16.7.2009); Since 2008, Tanchon Commercial Bank has been utilizing KKBC to facilitate funds transfers likely amounting to millions of dollars, including transfers involving Korea Mining Development Trading Corporation (KOMID) (entity designated by the United Nations, 24.4.2009) related funds from Burma to China in 2009. Additionally, Hyoksin, which the UN described as being involved in the development of weapons of mass destruction, sought to use KKBC in connection with a purchase of dual-use equipment in 2008. KKBC has at least one overseas branch in Dandong, China. 6. Office 39 of The Korean Workers Party (alias: Office #39; Office No. 39; Bureau 39; Central Committee; Third Floor Division 39.) Address: Second KWP Government Building (Korean: Chongsa), Chungsong, Urban Tower (KoreanDong), Chung Ward, Pyongyang; Chung-Guyok (Central District), Sosong Street, Kyongrim-Dong, Pyongyang; Changgwang Street, Pyongyang. Office 39 of the Korean Workers Party engages in illicit economic activity to support the North Korean government. It has branches throughout the nation that raise and manage funds and is responsible for earning foreign currency for North Koreas Korean Workers Party senior leadership through illicit activities such as narcotics trafficking. Office 39 controls a number of entities inside North Korea and abroad through which it conducts numerous illicit activities including the production, smuggling, and distribution of narcotics. Office 39 has also been involved in the attempted procurement and transfer to North Korea of luxury goods. Office 39 figures among the most important organisations assigned with currency and merchandise acquisition. The entity is said to be directly under the command of KIM Jong-il; it controls several trading companies some of which are active in illicit activites, among them Daesong General Bureau, part of Daesong group, the largest company group of the country. Office 39 according to some sources entertains representation office in Rome, Beijing, Bangkok, Singapore, Hongkong and Dubai. To the outside Office 39 changes name and appearance regularly. The director of Office 39, JON Il-chun is already listed on the EU sanction list. Office 39 produced methamphetamine in Sangwon, South Pyongan Province and was also involved in the distribution of methamphetamine to small-scale North Korean smugglers for distribution through China and South Korea. Office 39 also operates poppy farms in North Hamkyong Province and North Pyongan Province and produces opium and heroin in Hamhung and Nachin. In 2009, Office 39 was involved in the failed attempt to purchase and export to North Korea  through China  two Italian-made luxury yachts worth more than $15 million. Halted by Italian authorities, the attempted export of the yachts destined for Kim Jong-il was in violation of United Nations sanctions against North Korea under UNSCR 1718, which specifically requireMember States to prevent the supply, sale, or transfer of luxury goods to North Korea. Office 39 previously used Banco Delta Asia to launder illicit proceeds. Banco Delta Asia was identified by the Treasury Department in September 2005 as a primary money laundering concern  under Section 311 of the USA PATRIOT Act, because it represented an unacceptable risk of money laundering and other financial crimes.